EXHIBIT 10.1
 
Securities Purchase Agreement
 
SECURITIES PURCHASE AGREEMENT
 
SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of May __, 2016, by
and among MEDITE Cancer Diagnostics, Inc., a Delaware corporation, with
headquarters located at 4203 SW 34th Street, Orlando, Florida 32811 (the
“Company”), and each of the purchasers set forth on the signature pages hereto
(the “Buyers” and each, a “Buyer”).
 
WHEREAS:
 
A.           The Company and the Buyers are executing and delivering this
Agreement in reliance upon an exemption from securities registration afforded by
the rules and regulations as promulgated by the United States Securities and
Exchange Commission (the “SEC” or “Commission”) under the Securities Act of
1933, as amended (the “1933 Act”);
 
B.           Buyers desire to purchase and the Company desires to issue and
sell, upon the terms and conditions set forth in this Agreement 15% secured
promissory notes of the Company, in the form attached hereto as Exhibit “A”, in
the aggregate principal amount of up to One Hundred Fifty Thousand Dollars
($150,000) (the “ Notes”) and common stock purchase warrants, in the form
attached hereto as Exhibit “B” (the “Warrants”), to acquire up to 150,000 shares
of common stock, par value $0.001 per share (the “Common Stock”).
 
C.           Each Buyer wishes to purchase, upon the terms and conditions stated
in this Agreement, such principal amount of Notes and related Warrants as set
forth on each Buyer’s signature pages hereto; and
 
NOW THEREFORE, the Company and each of the Buyers severally (and not jointly)
hereby agree as follows:
 
1. PURCHASE AND SALE OF  NOTES AND WARRANTS.
 
a. Purchase of  Notes and Warrants.  On the Closing Date (as defined below), the
Company shall issue and sell to each Buyer and each Buyer severally agrees to
purchase from the Company such principal amount of  Notes and such number of
Warrants as is set forth on such Buyer’s signature pages hereto.
 
b. Form of Payment.  On the Closing Date (as defined below), (i) each Buyer
shall pay the purchase price for the  Notes and Warrants to be issued and sold
to it at the Closing (as defined below) (the “Purchase Price”) by wire transfer
of immediately available funds to the Company, in accordance with the Company’s
written wiring instructions, against delivery of the  Notes in the principal
amount equal to the Purchase Price and the Warrants to purchase an amount of
Common Stock equal to one-half (1/2) of the amount of such Buyer’s Note, and
(ii) the Company shall deliver such  Notes and Warrants duly executed on behalf
of the Company, to such Buyer, against delivery of such Purchase Price.
 
c. Closing Date.  Subject to the satisfaction (or written waiver) of the
conditions thereto set forth in Section 6 and Section 7 below, the date and time
of the issuance and sale of the  Notes and the Warrants pursuant to this
Agreement (the “Closing Date”) shall be 12:00 noon, Eastern Standard Time on May
__, 2016, or such other mutually agreed upon time.  The closing of the
transactions contemplated by this Agreement (the “Closing”) shall occur on the
Closing Date at such location as may be agreed to by the parties.

 
-1-

--------------------------------------------------------------------------------

 
 
2. BUYERS’ REPRESENTATIONS AND WARRANTIES.  Each Buyer severally (and not
jointly) represents and warrants to the Company solely as to such Buyer that:
 
a. Investment Purpose.  As of the date hereof, the Buyer is purchasing
the  Notes, the Warrants and the shares of Common Stock issuable upon and
exercise of the Warrants (such shares of Common Stock issuable in connection
with the Warrants being collectively referred to herein as the “Warrant Shares”
and, collectively with the  Notes, Warrants and Warrant Shares, the
“Securities”) for its own account and not with a present view towards the public
sale or distribution thereof, except pursuant to sales registered or exempted
from registration under the 1933 Act.
 
b. Accredited Investor Status.  The Buyer is an “accredited investor” as that
term is defined in Rule 501(a) of Regulation D (an “Accredited Investor”).
 
c. Reliance on Exemptions.  The Buyer understands that the Securities are being
offered and sold to it in reliance upon specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying upon the truth and accuracy of, and the Buyer’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of the Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of the Buyer to acquire the
Securities.
 
d. Governmental Review.  The Buyer understands that no United States federal or
state agency or any other government or governmental agency has passed upon or
made any recommendation or endorsement of the Securities.
 
e. Transfer or Re-sale.  The Buyer understands that (i) the sale or re-sale of
the Securities has not been and is not being registered under the 1933 Act or
any applicable state securities laws, and the Securities may not be transferred
unless (a) the Securities are sold pursuant to an effective registration
statement under the 1933 Act, (b) the Buyer shall have delivered to the Company
an opinion of counsel that shall be in form, substance and scope customary for
opinions of counsel in comparable transactions to the effect that the Securities
to be sold or transferred may be sold or transferred pursuant to an exemption
from such registration, which opinion shall be accepted by the Company, (c) the
Securities are sold or transferred to an “affiliate” (as defined in Rule 144
promulgated under the 1933 Act (or a successor rule) (“Rule 144”)) of the Buyer
who agrees to sell or otherwise transfer the Securities only in accordance with
this Section 2(e) and who is an Accredited Investor, (d) the Securities are sold
pursuant to Rule 144, or (e) the Securities are sold pursuant to Regulation S
under the 1933 Act (or a successor rule) (“Regulation S”), and the Buyer shall
have delivered to the Company an opinion of counsel that shall be in form,
substance and scope customary for opinions of counsel in corporate transactions,
which opinion shall be accepted by the Company; (ii) any sale of such Securities
made in reliance on Rule 144 may be made only in accordance with the terms of
said Rule and further, if said Rule is not applicable, any re-sale of such
Securities under circumstances in which the seller (or the person through whom
the sale is made) may be deemed to be an underwriter (as that term is defined in
the 1933 Act) may require compliance with some other exemption under the 1933
Act or the rules and regulations of the SEC thereunder; and (iii) neither the
Company nor any other person is under any obligation to register such Securities
under the 1933 Act or any state securities laws or to comply with the terms and
conditions of any exemption thereunder.  Notwithstanding the foregoing or
anything else contained herein to the contrary, the Securities may be pledged as
collateral in connection with a bona fide margin account or other lending
arrangement.
 
f. Legends.  The Buyer understands that the  Notes, Warrants and, until such
time as the Warrant Shares have been registered under the 1933 Act or otherwise
may be sold pursuant to Rule 144, the Securities may bear a restrictive legend
in substantially the following form (and a stop-transfer order may be placed
against transfer of the certificates for such Securities):
 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE (THE “SECURITIES”) HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”)
OR ANY STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE SOLD, TRANSFERRED OR
OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER
APPLICABLE STATE SECURITIES LAWS OR THE COMPANY SHALL HAVE RECEIVED AN OPINION
OF COUNSEL THAT REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES ACT AND
UNDER THE PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED.”

 
-2-

--------------------------------------------------------------------------------

 
 
The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of any Securities upon which it is
stamped, if, unless otherwise required by applicable state securities laws, (a)
such Securities are registered for sale under an effective registration
statement filed under the 1933 Act, or (b) such holder provides the Company with
an opinion of counsel, in form, substance and scope customary for opinions of
counsel in comparable transactions, to the effect that a public sale or transfer
of such Securities may be made without registration under the 1933 Act, which
opinion shall be accepted by the Company so that the sale or transfer is
effected or (c) such holder provides the Company with reasonable assurances that
such Securities can be sold pursuant to Rule 144 or Regulation S.  The Buyer
agrees to sell all Securities, including those represented by a certificate(s)
from which the legend has been removed, in compliance with applicable prospectus
delivery requirements, if any.
 
g. Authorization; Enforcement. This Agreement has been duly and validly
authorized.  This Agreement has been duly executed and delivered on behalf of
the Buyer, and this Agreement constitutes valid and binding agreements of the
Buyer enforceable in accordance with their terms.
 
h. Residency.  The Buyer is a resident of the jurisdiction set forth in such
Buyer’s Investor Information.
 
i. Brokers.  The Buyer acknowledges that the Company has engaged TriPoint Global
Equities, LLC a broker dealer registered with FINRA (“TriPoint”), as a placement
agent in connection with the sale of the  Notes and Warrants and TriPoint shall
be entitled to (collectively, the “PA Fee”) a cash fee equal to three (3%)
percent of the gross proceeds and warrants to purchase three percent (3%) of the
number of shares of Common Stock underlying the Warrants (the “PA Warrants”);
the PA Warrants will contain the same terms and conditions as the Warrants
issued to the Buyers.
 
j. Waiver of Conflicts. The Buyer acknowledges that two of the registered
representatives of TriPoint (the “Representatives”) represent the Company in
this and/or other transactions and that the Company previously agreed to waive
any potential conflict that may arise between the Representatives’
representation of the Company and its status as registered representatives of
TriPoint.  The Representatives have assisted the Company to structure the
transactions contemplated by this Agreement and may also participate in the
Offering as investors, which may represent a conflict of interest.  The Buyer
agrees that, so long as the Representatives comply with their duties and
responsibilities, Buyer waives all actual or perceived conflicts of interest
that may exist by reason of the Representatives acting in dual capacity as
registered representatives of TriPoint, the placement agent for the transaction
contemplated by this Agreement and as representatives of the Company in this or
other transactions.
 
3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.  The Company represents and
warrants to each Buyer that:
 
a. Organization and Qualification.  The Company and each of its Subsidiaries, if
any, is a corporation duly organized, validly existing and in good standing
under the laws of the jurisdiction in which it is incorporated, with full power
and authority (corporate and other) to own, lease, use and operate its
properties and to carry on its business as and where now owned, leased, used,
operated and conducted.  “Subsidiary” shall mean any corporation or other entity
of which at least a majority of the securities or other ownership interests
having ordinary voting power (absolutely or contingently) for the election of
directors or other persons performing similar functions are at the time owned
directly or indirectly by the Company and/or any of its other Subsidiaries.
 
b. Authorization; Enforcement.  The Company has all requisite corporate power
and authority to enter into and perform this Agreement.
 
c. Capitalization.  The capitalization of the Company is as set forth on
Schedule 3(c) attached hereto.  The Company presently has 35,000,000 shares of
Common Stock authorized, of which 21,055,990 are issued and outstanding as of
May __, 2016.
 
 
-3-

--------------------------------------------------------------------------------

 
 
d. Issuance of Shares.  The Warrant Shares are duly authorized and reserved for
issuance upon exercise of the Warrants.
 
e. Acknowledgment of Dilution.  The Company understands and acknowledges the
potentially dilutive effect to the Common Stock upon the issuance of the Warrant
Shares.
 
f. Bad Actor Representation.  None of the Company, any of its predecessors, any
affiliated issuer, any director, executive officer, other officer of the Company
participating in the offering, any beneficial owner of 20% or more of the
Company’s outstanding voting equity securities, calculated on the basis of
voting power, nor any promoter (as that term is defined in Rule 405 under the
Securities Act) connected with the Company in any capacity at the time of sale
(each, an “Issuer Covered Person” and, together, “Issuer Covered Persons”) is
subject to any of the “Bad Actor” disqualifications described in Rule
506(d)(1)(i) to (viii) under the Securities Act (a “Disqualification Event”),
except for a Disqualification Event covered by Rule 506(d)(2) or (d)(3). The
Company has exercised reasonable care to determine whether any Issuer Covered
Person is subject to a Disqualification Event.
 
g. Litigation.  There is no action, suit, proceeding, or investigation
(including without limitation any suit, proceeding, or investigation involving
the prior employment of any of the Company’s employees, their use in connection
with the Company’s business of any information or techniques allegedly
proprietary to any of their former employers, or their obligations under any
agreements with prior employers) pending or, to the best of the Company’s
knowledge, currently threatened before any court, administrative agency, or
other governmental body.  The Company is not a party or subject to, and none of
its assets is bound by, the provisions of any order, writ, injunction, judgment,
or decree of any court or government agency or instrumentality.  There is no
action, suit, or proceeding by the Company currently pending or that the Company
intends to initiate.
 
h. Disclosure.  Except as set forth on Schedule 3(h), the Company has fully
provided each Buyer with all the information that such Buyer has requested for
deciding whether to purchase the Securities and all material information that
the Company believes is reasonably necessary to enable a reasonable Buyer to
make such decision.  Neither this Agreement, nor any other agreements,
statements or certificates made or delivered to Buyer in connection herewith or
therewith contains any untrue statement of a material fact or, when taken
together, omits to state a material fact necessary to make the statements herein
or therein, in light of the circumstances under which they were made, not
misleading.
 
i. Shell Company Status.  During the previous twelve (12) months, the Company
has not been a shell as such term is defined in Rule 144(i) under the Securities
Act.
 
j. Commission Documents, Financial Statements. The Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by it with the Commission pursuant to the reporting requirements of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), including
material filed pursuant to Section 13(a) or 15(d) of the Exchange Act (all of
the foregoing including filings incorporated by reference therein being referred
to herein as the “Commission Documents”).  The Company has not provided to the
Buyers any material non-public information or other information which, according
to applicable law, rule or regulation, was required to have been disclosed
publicly by the Company but which has not been so disclosed, other than (i) with
respect to the transactions contemplated by this Agreement, or (ii) pursuant to
a non-disclosure or confidentiality agreement signed by the Buyers.  At the time
of the respective filings, the Commission Documents complied in all material
respects with the requirements of the Exchange Act and the rules and regulations
of the Commission promulgated thereunder and other federal, state and local
laws, rules and regulations applicable to such documents.  As of their
respective filing dates, none of the Commission Documents contained any untrue
statement of a material fact; and none omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading. The
financial statements of the Company included in the Commission Documents (the
“Financial Statements”) comply as to form in all material respects with
applicable accounting requirements and the published rules and regulations of
the Commission or other applicable rules and regulations with respect thereto.
The Financial Statements have been prepared in accordance with United States
generally accepted accounting principles (“GAAP”) applied on a consistent basis
during the periods involved (except (i) as may be otherwise indicated in the
Financial Statements or the notes thereto or (ii) in the case of unaudited
interim statements, to the extent they may not include footnotes or may be
condensed or summary statements), and fairly present in all material respects
the consolidated financial position of the Company as of the dates thereof and
the results of operations and cash flows for the periods then ended (subject, in
the case of unaudited statements, to normal year-end audit adjustments)
 
 
-4-

--------------------------------------------------------------------------------

 
 
k. No Material Adverse Effect. Since March 31, 2016, neither the Company, nor
any Subsidiary has experienced or suffered any Material Adverse Effect. For the
purposes of this Agreement, “Material Adverse Effect” means any of  (i) a
material and adverse effect on the legality, validity or enforceability of this
Agreement, the Security Agreement, the Notes, the Investor Information (as
defined below), the Warrants, all exhibits thereto and hereto and any other
documents or agreements executed in connection with the transactions
contemplated hereunder (collectively, the “Transaction Documents”), (ii) a
material adverse effect on the business, operations, properties, or financial
condition of the Company, its Subsidiaries, individually, or in the aggregate
and/or any condition, circumstance, or situation that would prohibit or
otherwise materially interfere with the ability of the Company to perform any of
its obligations under this Agreement or the other Transaction Documents in any
material respect or (iii) an adverse impairment to the Company’s ability to
perform on a timely basis its obligations under this Agreement or the other
Transaction Document.
 
l. No Undisclosed Liabilities.  Other than as disclosed on Schedule 3(l) or set
forth in the Commission Documents, to the knowledge of the Company, neither the
Company, nor any Subsidiary has any liabilities, obligations, claims or losses
(whether liquidated or unliquidated, secured or unsecured, absolute, accrued,
contingent or otherwise) other than those incurred in the ordinary course of the
Company’s and any Subsidiary’s respective businesses since March 31, 2016, and
those which, individually or in the aggregate, do not have a Material Adverse
Effect on the Company and any Subsidiary.
 
m. No Undisclosed Events or Circumstances. To the Company’s knowledge, no event
or circumstance has occurred or exists with respect to the Company or any
Subsidiary or their respective businesses, properties, operations or financial
condition, which, under applicable law, rule or regulation, requires public
disclosure or announcement by the Company but which has not been so publicly
announced or disclosed.
 
n. Indebtedness. Other than as set forth on Schedule 3(n), the Financial
Statements set forth all outstanding Indebtedness of the Company, or for which
the Company, or any Subsidiary have commitments as of the date of the Financial
Statements or any subsequent period that would require disclosure. For the
purposes of this Agreement, “Indebtedness” shall mean (a) any liabilities for
borrowed money or amounts owed (other than trade accounts payable incurred in
the ordinary course of business), (b) all guaranties, endorsements and other
contingent obligations in respect of Indebtedness of others, whether or not the
same should be reflected in the Company’s consolidated balance sheet (or the
Securities thereto), except guaranties by endorsement of negotiable instruments
for deposit or collection or similar transactions in the ordinary course of
business; and (c) the present value of any lease payments due under leases
required to be capitalized in accordance with GAAP.  Neither the Company, nor
any Subsidiary is in default with respect to any Indebtedness which,
individually or in the aggregate, would have a Material Adverse Effect.
 
o. Title to Assets. Except as set forth on Schedule 3(o),the Company has good
and marketable title in fee simple to all real property owned by it and good and
marketable title in all personal property owned by it that is material to the
business of the Company, in each case free and clear of all Liens, except for
(i) Liens as do not materially affect the value of such property and do not
materially interfere with the use made and proposed to be made of such property
by the Company and (ii) Liens for the payment of federal, state or other taxes,
for which appropriate reserves have been made therefore in accordance with GAAP
and, the payment of which is neither delinquent nor subject to penalties (liens
referenced in subsection (i) and (ii) above are collectively referred to as
"Permitted Liens").  Any real property and facilities held under lease by the
Company are held by it under valid, subsisting and enforceable leases with which
the Company is in compliance.
 
p. Actions Pending. Except as disclosed in the Commission Documents or on
Schedule 3(p), there is no action, suit, claim, investigation, arbitration,
alternate dispute resolution proceeding or any other proceeding pending or, to
the knowledge of the Company, threatened against or involving the Company, any
Subsidiary (i) which questions the validity of this Agreement or any of the
other Transaction Documents or the transactions contemplated hereby or thereby
or any action taken or to be taken pursuant hereto or thereto or (ii) involving
any of their respective properties or assets.  To the knowledge of the Company,
there are no outstanding orders, judgments, injunctions, awards or decrees of
any court, arbitrator or governmental or regulatory body against the Company or
any Subsidiary or any of their respective executive officers or directors in
their capacities as such.
 
 
-5-

--------------------------------------------------------------------------------

 
 
q. Compliance with Law.  The Company and its Subsidiaries have all material
franchises, permits, licenses, consents and other governmental or regulatory
authorizations and approvals necessary for the conduct of their respective
business as now being conducted by it unless the failure to possess such
franchises, permits, licenses, consents and other governmental or regulatory
authorizations and approvals, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.
 
r. Compliance.  Except as set forth in the in Schedule 3(r), the Company: (i) is
not in default under or in violation of (and no event has occurred that has not
been waived that, with notice or lapse of time or both, would result in a
default by the Company), nor has the Company received notice of a claim that it
is in default under or that it is in violation of, any indenture, loan or credit
agreement or any other agreement or instrument to which it is a party or by
which it or any of its properties is bound (whether or not such default or
violation has been waived), (ii) is in violation of any judgment, decree or
order of any court, arbitrator or other governmental authority or (iii) is or
has been in violation of any statute, rule, ordinance or regulation of any
governmental authority, including without limitation all foreign, federal, state
and local laws relating to taxes, environmental protection, occupational health
and safety, product quality and safety and employment and labor matters, except
in each case as could not have or reasonably be expected to result in a Material
Adverse Effect.
 
s. No Violation.  The business of the Company and any Subsidiary is not being
conducted in violation of any federal, state, local or foreign governmental
laws, or rules, regulations and ordinances of any governmental entity, except
for possible violations which singularly or in the aggregate could not
reasonably be expected to have a Material Adverse Effect. The Company is not
required under federal, state, local or foreign law, rule or regulation to
obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency in order for it to execute,
deliver or perform any of its obligations under the Transaction Documents, or
issue and sell the  Notes, the Warrants or Warrant Shares in accordance with the
terms hereof or thereof (other than (x) any consent, authorization or order that
has been obtained as of the date hereof, (y) any filing or registration that has
been made as of the date hereof or (z) any filings which may be required to be
made by the Company with the Commission or state securities administrators
subsequent to the Closing).
 
t. No Conflicts. The execution, delivery and performance of this Agreement and
the Transaction Documents by the Company and the consummation by the Company of
the transactions contemplated herein and therein do not and will not (i) violate
any provision of the Articles or Bylaws, (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, mortgage, deed of trust,
indenture, note, bond, license, lease agreement, instrument or obligation to
which the Company or any Subsidiary is a party or by which it or its properties
or assets are bound, (iii) create or impose a lien, mortgage, security interest,
pledge, charge or encumbrance (collectively, “Lien”) of any nature on any
property of the Company or any Subsidiary under any agreement or any commitment
to which the Company or any Subsidiary is a party or by which the Company, or
any Subsidiary is bound or by which any of its respective properties or assets
are bound, or (iv) result in a violation of any federal, state, local or foreign
statute, rule, regulation, order, judgment or decree (including federal and
state securities laws and regulations) applicable to the Company or any
Subsidiary or by which any property or asset of the Company, or any Subsidiary
are bound or affected, provided, however, that, excluded from the foregoing in
all cases are such conflicts, defaults, terminations, amendments, accelerations,
cancellations and violations as would not, individually or in the aggregate,
have a Material Adverse Effect.
 
u. Taxes. Other than as set forth on Schedule 3(u), each of the Company and any
Subsidiary, to the extent its applicable, has accurately prepared and filed all
federal, state and other tax returns required by law to be filed by it, has paid
or made provisions for the payment of all taxes shown to be due other than
payment being contested and all additional assessments, and adequate provisions
have been and are reflected in the consolidated financial statements of the
Company for all current taxes and other charges to which the Company, or any
Subsidiary, if any, is subject and which are not currently due and payable. None
of the federal income tax returns of the Company have been audited by the
Internal Revenue Service. The Company has no knowledge of any additional
assessments, adjustments or contingent tax liability (whether federal, state or
foreign) of any nature whatsoever, whether pending or threatened against the
Company or any Subsidiary for any period, nor of any basis for any such
assessment, adjustment or contingency.
 
 
-6-

--------------------------------------------------------------------------------

 
 
v. Intellectual Property. Each of the Company and any Subsidiary, owns or has
the lawful right to use all patents, trademarks, domain names (whether or not
registered) and any patentable improvements or copyrightable derivative works
thereof, websites and intellectual property rights relating thereto, service
marks, trade names, copyrights, licenses and authorizations, if any, and all
rights with respect to the foregoing, if any, which are necessary for the
conduct of their respective business as now conducted without any conflict with
the rights of others, except where the failure to so own or possess would not
have a Material Adverse Effect.
 
w. Books and Records Internal Accounting Controls. Except as may have otherwise
been disclosed in the Commission Documents, the books and records of the
Company, and any Subsidiary accurately reflect in all material respects the
information relating to the business of the Company and any Subsidiary, the
location and collection of their assets, and the nature of all transactions
giving rise to the obligations or accounts receivable of the Company, or any
Subsidiary.  Except as disclosed in the Commission Documents, the Company and
any Subsidiary maintain a system of internal accounting controls sufficient, in
the judgment of the Company, to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management’s general or specific authorization and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate actions are taken with respect to any differences.
 
x. Material Agreements. Any and all written or oral contracts, instruments,
agreements, commitments, obligations, plans or arrangements, the Company and any
Subsidiary is a party to, that a copy of which would be required to be filed
with the Commission as an exhibit to a registration statement (collectively, the
“Material Agreements”) if the Company or any Subsidiary were registering
securities under the Securities Act has previously been publicly filed with the
Commission in the Commission Documents.  Each of the Company and any Subsidiary
has in all material respects performed all the obligations required to be
performed by them to date under the foregoing agreements, have received no
notice of default and are not in default under any Material Agreement now in
effect the result of which would cause a Material Adverse Effect.
 
y. Transactions with Affiliates. Except as set forth in the Financial Statements
or in the Commission Documents or on Schedule 3(y), there are no loans, leases,
agreements, contracts, royalty agreements, management contracts or arrangements
or other continuing transactions between (a) the Company, or any Subsidiary on
the one hand, and (b) on the other hand, any officer, employee, consultant or
director of the Company or any Subsidiary, or any person owning more than 10%
capital stock of the Company, or any Subsidiary, or any member of the immediate
family of such officer, employee, consultant, director or stockholder or any
corporation or other entity controlled by such officer, employee, consultant,
director or stockholder, or a member of the immediate family of such officer,
employee, consultant, director or stockholder
 
z. Private Placement and Solicitation.  Assuming the accuracy of the Buyers’
representations and warranties set forth in Section 2, no registration under the
Securities Act is required for the offer and sale of the Securities by the
Company to the Buyers as contemplated hereby.  Based in part on the accuracy of
the representations of the Buyers in Section 2, and subject to timely applicable
Form D filings pursuant to Regulation D of the Securities Act with the
Commission and pursuant to applicable state securities laws, the offer, sale and
issuance of the Securities to be issued pursuant to and in conformity with the
terms of this Agreement, will be issued in compliance with all applicable
federal and state securities laws.  Neither the Company nor any of its
affiliates, nor any person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D under the Securities Act) in connection with the offer or sale of
any of the  Notes, Warrants or Warrant Shares.
 
aa. Governmental Approvals. Except for the filing of any notice prior or
subsequent to the Closing Date that may be required under applicable state
and/or federal securities laws (which if required, shall be filed on a timely
basis), including the filing of a Form D, no authorization, consent, approval,
license, exemption of, filing or registration with any court or governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, is or will be necessary for, or in connection with, the execution or
delivery of the  Notes, Warrants or Warrant Shares, or for the performance by
the Company of its obligations under this Agreement and the Transaction
Documents.
 
 
-7-

--------------------------------------------------------------------------------

 
 
bb. Employees. Except as disclosed on Schedule 3(bb), neither the Company nor
any Subsidiary has any collective bargaining arrangements covering any of its
employees.  Schedule 3(bb) sets forth a list of the employment contracts,
agreements regarding proprietary information, non-competition agreements,
non-solicitation agreements, confidentiality agreement, or any other similar
contract or restrictive covenant, relating to the right of any officer, employee
or consultant to be employed or engaged by the Company. Since March 31, 2016, no
officer, consultant or key employee of the Company or any Subsidiary whose
termination, either individually or in the aggregate, would have a Material
Adverse Effect, has terminated or, to the knowledge of the Company, has any
present intention of terminating his or her employment or engagement with the
Company or any Subsidiary.
 
4. COVENANTS.
 
a. Best Efforts.  The parties shall use their best efforts to satisfy timely
each of the conditions described in Section 6 and 7 of this Agreement.
 
b. Blue Sky Laws.  The Company shall, on or before the Closing Date, take such
action as the Company shall reasonably determine is necessary to qualify the
Securities for sale to the Buyers at the applicable closing pursuant to this
Agreement under applicable securities or “blue sky” laws of the states of the
United States (or to obtain an exemption from such qualification), and shall
provide evidence of any such action so taken to each Buyer on or prior to the
Closing Date.
 
c. Use of Proceeds.  The Company shall use the proceeds from the sale of the
Notes for general working capital purposes and shall not, directly or
indirectly, use such proceeds for any distribution or dividend to any
shareholder of the Company.
 
d. Securities Compliance. The Company shall notify the Commission in accordance
with its rules and regulations, of the transactions contemplated by this
Agreement and the Transaction Documents, including filing a Form D with respect
to the Securities, as required under Regulation D and applicable “blue sky” laws
if such Securities are offered pursuant to Rule 506 of Regulation D and shall
take all other necessary action and proceedings as may be required and permitted
by applicable law, rule and regulation, for the legal and valid issuance of
the  Notes, Warrants and Warrant Shares to the Buyers or subsequent holders.
 
e. Liquidation.  Subject to the terms of the Transaction Documents, the Company
covenants that it will take such further action as the Buyers may reasonably
request, all to the extent required from time to time to enable the Buyers to
sell the Securities without registration under the Securities Act within the
limitation of the exemptions provided by Rule 144 promulgated under the
Securities Act, as amended.
 
f. Keeping of Records and Books of Account.  The Company shall keep and cause
each Subsidiary to keep adequate records and books of account, in which complete
entries will be made in accordance with GAAP consistently applied, reflecting
all financial transactions of the Company and its Subsidiaries, and in which,
for each fiscal year, all proper reserves for depreciation, depletion,
obsolescence, amortization, taxes, bad debts and other purposes in connection
with its business shall be made.
 
g. Amendments.  The Company will not and will not permit any Subsidiary to
amend, modify or waive any term or provision of its certificate of formation,
limited liability company agreement, certificate of incorporation, by-laws,
partnership agreement or other applicable documents relating to its formation or
governance, or any shareholders agreement, other than amendments, modifications
and waivers that are not materially adverse in any respect to the Buyers and of
which the Buyers have received at least five (5) Business Days’ prior written
notice.
 
h. Other Agreements.  The Company shall not and shall cause its Subsidiaries,
enter into any agreement the terms of which would restrict or impair the ability
of the Company to perform its obligations under this Agreement and the
Transaction Document.
 
 
-8-

--------------------------------------------------------------------------------

 
 
i. Disposition of Assets.  So long as any  Notes remains outstanding, neither
the Company, nor any of its Subsidiaries shall sell, transfer or otherwise
dispose of any of its material properties, assets and rights including, without
limitation, its technology and intellectual property, to any person except for
(i) sales to customers in the ordinary course of business (ii) sales or
transfers between the Company, the Subsidiaries (iii) disposition of obsolete or
worn out technology or equipment or (iiv) otherwise with the prior written
consent of the holders of a majority of the  Notes then outstanding (the
“Majority Holders”).
 
j. Reporting Status.  So long as a Buyer beneficially owns any of the
Securities, the Company shall timely file all reports required to be filed with
the Commission pursuant to the Exchange Act, and the Company shall not terminate
its status as an issuer required to file reports under the Exchange Act even if
the Exchange Act or the rules and regulations thereunder would permit such
termination.
 
k. Disclosure of Transaction.  The Company shall file with the Commission, a
Current Report on Form 8-K describing the material terms of the transactions
contemplated hereby and all material non-public information disclosed to the
Buyers prior to the filing as soon as practicable after the Closing but in no
event later than 5:30 P.M. (EDT) on the fourth Business Day following the
Closing.  In the event that the Company is unable to disclose specific
non-public information in the Form 8-K, the Company shall include such
information in its Form 10-Q for the interim period during which the Closing
contemplated hereby occurs. “Business Day” means any day during which the NASDAQ
(or other principal exchange) shall be open for trading.
 
l. Sarbanes-Oxley Act.  The Company shall be in compliance with the applicable
provisions of the Sarbanes-Oxley Act of 2002, and the rules and regulations
promulgated thereunder, as required under such Act.
 
m. No Integrated Offerings.  The Company shall not make any offers or sales of
any security (other than the securities being offered or sold hereunder) under
circumstances that would require registration of the securities being offered or
sold hereunder under the Securities Act.
 
5. INDEMNITY.
 
a. General Indemnity.  The Company agrees to indemnify and hold harmless the
Buyers (and their respective directors, officers, managers, partners, members,
shareholders, affiliates, agents, successors and assigns) from and against any
and all losses, liabilities, deficiencies, costs, damages and expenses
(including, without limitation, reasonable attorneys’ fees, charges and
disbursements) incurred by the Buyers as a result of any material breach of the
material representations, warranties or covenants made by the Company herein.
Each Buyer severally but not jointly agrees to indemnify and hold harmless the
Company and its directors, officers, affiliates, agents, successors and assigns
from and against any and all losses, liabilities, deficiencies, costs, damages
and expenses (including, without limitation, reasonable attorneys’ fees, charges
and disbursements) incurred by the Company as a result of any breach of the
representations, warranties or covenants made by such Buyer herein. The maximum
aggregate liability of each Buyer pursuant to its indemnification obligations
under this Section 5 shall not exceed the portion of the Purchase Price paid by
such Buyer hereunder. In no event shall any “Indemnified Party” (as defined
below) be entitled to recover consequential or punitive damages resulting from a
breach or violation of this Agreement.
 
b. Indemnification Procedure. Any party entitled to indemnification under this
Section 5 (an “Indemnified Party”) will give written notice to the indemnifying
party of any matters giving rise to a claim for indemnification; provided, that
the failure of any party entitled to indemnification hereunder to give notice as
provided herein shall not relieve the indemnifying party of its obligations
under this Section 5 except to the extent that the indemnifying party is
actually prejudiced by such failure to give notice. In case any action,
proceeding or claim is brought against an Indemnified Party in respect of which
indemnification is sought hereunder, the indemnifying party shall be entitled to
participate in and, unless in the reasonable judgment of the Indemnified Party a
conflict of interest between it and the indemnifying party may exist with
respect of such action, proceeding or claim, to assume the defense thereof with
counsel reasonably satisfactory to the Indemnified Party. In the event that the
indemnifying party advises an Indemnified Party that it will contest such a
claim for indemnification hereunder, or fails, within thirty (30) days of
receipt of any indemnification notice to notify, in writing, such person of its
election to defend, settle or compromise, at its

 
-9-

--------------------------------------------------------------------------------

 
 
sole cost and expense, any action, proceeding or claim (or discontinues its
defense at any time after it commences such defense), then the Indemnified Party
may, at its option, defend, settle or otherwise compromise or pay such action or
claim. In any event, unless and until the indemnifying party elects in writing
to assume and does so assume the defense of any such claim, proceeding or
action, the Indemnified Party’s costs and expenses arising out of the defense,
settlement or compromise of any such action, claim or proceeding shall be losses
subject to indemnification hereunder. The Indemnified Party shall cooperate
fully with the indemnifying party in connection with any negotiation or defense
of any such action or claim by the indemnifying party and shall furnish to the
indemnifying party all information reasonably available to the Indemnified Party
which relates to such action or claim. The indemnifying party shall keep the
Indemnified Party fully apprised at all times as to the status of the defense or
any settlement negotiations with respect thereto. If the indemnifying party
elects to defend any such action or claim, then the Indemnified Party shall be
entitled to participate in such defense with counsel of its choice at its sole
cost and expense. The indemnifying party shall not be liable for any settlement
of any action, claim or proceeding effected without its prior written consent,
provided, however, that the indemnifying party shall be liable for any
settlement if the indemnifying party is advised of the settlement but fails to
respond to the settlement within thirty (30) days of receipt of such
notification. Notwithstanding anything in this Section 5 to the contrary, the
indemnifying party shall not, without the Indemnified Party’s prior written
consent, settle or compromise any claim or consent to entry of any judgment in
respect thereof which imposes any future obligation on the Indemnified Party or
which does not include, as an unconditional term thereof, the giving by the
claimant or the plaintiff to the Indemnified Party of a release from all
liability in respect of such claim. The indemnity agreements contained herein
shall be in addition to (a) any cause of action or similar rights of the
Indemnified Party against the indemnifying party or others, and (b) any
liabilities the indemnifying party may be subject to pursuant to the law.
 
6. CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.  The obligation of the
Company hereunder to issue and sell the Notes and Warrants to a Buyer at the
Closing is subject to the satisfaction, at or before the Closing Date of each of
the following conditions thereto, provided that these conditions are for the
Company’s sole benefit and may be waived by the Company at any time in its sole
discretion:
 
a. The applicable Buyer shall have executed this Agreement and the Investor
Information, as hereinafter defined.  “Investor Information” means all of the
information each of the Buyers provide on the accredited investor certification
and investor profile included after the Signature Page to this Agreement.
 
b. The applicable Buyer shall have delivered the Purchase Price in accordance
with Section 1(b) above.
 
c. The representations and warranties of the applicable Buyer shall be true and
correct in all material respects as of the date when made and as of the Closing
Date as though made at that time (except for representations and warranties that
speak as of a specific date), and the applicable Buyer shall have performed,
satisfied and complied in all material respects with the covenants, agreements
and conditions required by this Agreement to be performed, satisfied or complied
with by the applicable Buyer at or prior to the Closing Date.
 
d. No litigation, statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by or in
any court or governmental authority of competent jurisdiction or any
self-regulatory organization having authority over the matters contemplated
hereby which prohibits the consummation of any of the transactions contemplated
by this Agreement.
 
7. CONDITIONS TO EACH BUYER’S OBLIGATION TO PURCHASE.  The obligation of each
Buyer hereunder to purchase the Notes and Warrants at the Closing is subject to
the satisfaction, at or before the Closing Date of each of the following
conditions, provided that these conditions are for such Buyer’s sole benefit and
may be waived by such Buyer at any time in its sole discretion:
 
 
-10-

--------------------------------------------------------------------------------

 
 
a. The Company shall have executed this Agreement and delivered the same to the
Buyer.
 
b. The Company shall have delivered to such Buyer duly executed Notes (in such
denominations as the Buyer shall request) and Warrants in accordance with
Section 1(b) above.
 
c. The representations and warranties of the Company shall be true and correct
in all material respects as of the date when made and as of the Closing Date as
though made at such time (except for representations and warranties that speak
as of a specific date) and the Company shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Company at or prior to the Closing Date.
 
d. No litigation, statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by or in
any court or governmental authority of competent jurisdiction or any
self-regulatory organization having authority over the matters contemplated
hereby which prohibits the consummation of any of the transactions contemplated
by this Agreement.
 
e. No event shall have occurred which could reasonably be expected to have a
Material Adverse Effect on the Company.
 
f. Secretary’s Certificate. The Company shall have delivered to such Buyer a
secretary’s certificate, dated as of the Closing Date, certifying attached
copies of (A) the Organizational Documents of the Company (B) the resolutions of
the Company's Board approving this Agreement and the transactions contemplated
hereby; and (D) the incumbency of each authorized officer of the Company signing
this Agreement and the Transaction Documents and any other documents required to
be executed or delivered in connection herewith and therewith.
 
g. Officer’s Certificate. The Company shall have delivered to the Buyers a
certificate of an executive officer of the Company, dated as of the Closing
Date, confirming the accuracy of the Company’s representations, warranties and
covenants as of the Closing Date and confirming the compliance by the Company
with the conditions precedent set forth in this Section 7 as of the Closing
Date.
 
h. Stop Orders.  No stop order or suspension of trading shall have been imposed
by the Commission or any other governmental or regulatory body having
jurisdiction over the Company or the Trading Market(s) where the Common Stock is
listed or quoted, with respect to public trading in the Common Stock.
 
8. GOVERNING LAW; MISCELLANEOUS.
 
a. Governing Law.  THIS AGREEMENT SHALL BE ENFORCED, GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS
MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICT OF LAWS.  THE PARTIES HERETO HEREBY SUBMIT TO THE
EXCLUSIVE JURISDICTION OF THE UNITED STATES FEDERAL COURTS LOCATED IN NEW YORK,
NEW YORK WITH RESPECT TO ANY DISPUTE ARISING UNDER THIS AGREEMENT, THE
AGREEMENTS ENTERED INTO IN CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY. BOTH PARTIES IRREVOCABLY WAIVE THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH SUIT OR PROCEEDING.  BOTH PARTIES FURTHER AGREE
THAT SERVICE OF PROCESS UPON A PARTY MAILED BY FIRST CLASS MAIL SHALL BE DEEMED
IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON THE PARTY IN ANY SUCH SUIT OR
PROCEEDING.  NOTHING HEREIN SHALL AFFECT EITHER PARTY’S RIGHT TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY LAW.  BOTH PARTIES AGREE THAT A FINAL
NON-APPEALABLE JUDGMENT IN ANY SUCH SUIT OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON SUCH JUDGMENT OR IN ANY OTHER
LAWFUL MANNER.  THE PARTY WHICH DOES NOT PREVAIL IN ANY DISPUTE ARISING UNDER
THIS AGREEMENT SHALL BE RESPONSIBLE FOR ALL FEES AND EXPENSES, INCLUDING
ATTORNEYS’ FEES, INCURRED BY THE PREVAILING PARTY IN CONNECTION WITH SUCH
DISPUTE.
 
 
-11-

--------------------------------------------------------------------------------

 
 
b. Counterparts; Signatures by Facsimile.  This Agreement may be executed in one
or more counterparts, each of which shall be deemed an original but all of which
shall constitute one and the same agreement and shall become effective when
counterparts have been signed by each party and delivered to the other
party.  This Agreement, once executed by a party, may be delivered to the other
party hereto by facsimile transmission of a copy of this Agreement bearing the
signature of the party so delivering this Agreement.
 
c. Headings.  The headings of this Agreement are for convenience of reference
only and shall not form part of, or affect the interpretation of, this
Agreement.
 
d. Severability.  In the event that any provision of this Agreement is invalid
or unenforceable under any applicable statute or rule of law, then such
provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform with such statute or rule of
law.  Any provision hereof which may prove invalid or unenforceable under any
law shall not affect the validity or enforceability of any other provision
hereof.
 
e. Entire Agreement; Amendments.  This Agreement and the instruments referenced
herein contain the entire understanding of the parties with respect to the
matters covered herein and therein and, except as specifically set forth herein
or therein, neither the Company nor the Buyer makes any representation,
warranty, covenant or undertaking with respect to such matters.  No provision of
this Agreement may be waived or amended other than by an instrument in writing
signed by the party to be charged with enforcement.
 
f. Notices.  Any notices required or permitted to be given under the terms of
this Agreement shall be sent by certified or registered mail (return receipt
requested) or delivered personally or by courier (including a recognized
overnight delivery service) or by facsimile or electronic mail and shall be
effective five days after being placed in the mail, if mailed by regular United
States mail, or upon receipt, if delivered personally or by courier (including a
recognized overnight delivery service) or by facsimile, or upon confirmed
receipt if delivered via electronic mail, in each case addressed to a
party.  The addresses for such communications shall be:
 
If to the Company, to:
MEDITE Cancer Diagnostics, Inc.
 
4203 SW 34th Street
 
Orlando, FL 32811
 
Attention: Michaela Ott
 
Telephone: (407) 996-9630
 
Facsimile:  (407) 996-9631



 
With a copy to:
O’NEAL LAW OFFICE
Attn: William D. O’Neal
 
Scottsdale Road, Ste 9-715
Scottsdale, AZ 85251
 
Telephone: (480) 409-1146
 
Email: wdoneal@outlook.com
 

 
If to the Buyer(s), to the address set forth on the signature page, with a copy
to (which shall not constitute notice) TriPoint Global Equities, c/o Hunter
Taubman Fischer, LLC, 1450 Broadway, Floor 26, New York, New York 10018.  Each
party shall provide notice to the other party of any change in address.
 
 
-12-

--------------------------------------------------------------------------------

 
 
g. Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and assigns.  Neither the
Company nor any Buyer shall assign this Agreement or any rights or obligations
hereunder without the prior written consent of the other.  Notwithstanding the
foregoing, subject to Section 2(f), any Buyer may assign its rights hereunder to
any person that purchases Securities in a private transaction from a Buyer or to
any of its “affiliates,” as that term is defined under the 1934 Act, without the
consent of the Company.
 
h. Third Party Beneficiaries.  This Agreement is intended for the benefit of the
parties hereto and their respective permitted successors and assigns, and is not
for the benefit of, nor may any provision hereof be enforced by, any other
person.
 
i. Signature Page.  It is hereby agreed that the execution by a Buyer of this
Agreement, in the place set forth herein, will constitute agreement to be bound
by the terms and conditions hereof.  It is hereby agreed by the parties hereby
that the execution by the Buyer of this Agreement, in the place set forth herein
below, will be deemed and constitute the agreement by the Purchaser to be bound
by all of the terms and conditions hereof, as well as by the Security and Pledge
Agreement, the Notes, the Warrants and all of the other documents constituting
the Transaction Documents and will be deemed and constitute the execution by the
Buyer of all such Transaction Documents without requiring the Buyer’s separate
signature on any of such Transaction Documents.
 

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
MEDITE CANCER DIAGNOSTICS, INC.
 
 
By:_____________________________
     Name: Michaela Ott,
     Title:  Chief Executive Officer
 
 
     



 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
 
SIGNATURE PAGE FOR BUYER FOLLOWS]

 
-13-

--------------------------------------------------------------------------------

 
 
MEDITE CANCER DIAGNOSTICS, INC.
 
BUYER SIGNATURE PAGE TO
 
PURCHASE AGREEMENT
 
 
Buyer hereby elects to purchase a total of $                      of Notes.
 
Date (NOTE: To be completed by the Buyer):                                     
  , 2016
 

--------------------------------------------------------------------------------

 
If the Buyer is an INDIVIDUAL, and if purchased as JOINT TENANTS, as
 
TENANTS IN COMMON, or as COMMUNITY PROPERTY:
 


____________________________________               ___________________________
Print Name(s)                                                      Social
Security Number(s)
 
____________________________________               ___________________________
Signature(s) of Buyer(s)                                   Signature
 
____________________________________               ___________________________
Date                                                                      
Address
 
 
If the Buyer is a PARTNERSHIP, CORPORATION, LIMITED LIABILITY COMPANY or TRUST:
 
____________________________________              _____________________________
Name of Partnership,                                       Federal Taxpayer
Corporation, LimitedIdentification Number Liability Company or Trust
 
 
By:   ________________________            ______________________________                                   
                             Name:                                         
              State of Organization
 
Title:
 
________________________           _______________________________
Date                                                          Address
 
 
AGREED AND ACCEPTED:
 
MEDITE CANCER DIAGNOSTICS, INC.
 
By:


______________________                ________________
Name:                                                   Date
 
Title:

 
-14-

--------------------------------------------------------------------------------

 
 
MEDITE CANCER DIAGNOSTICS, INC.
 
ACCREDITED INVESTOR CERTIFICATION
 
For Individual Investors Only
 
(All individual investors must INITIAL where appropriate. Where there are joint
investors both parties must INITIAL):
 
Initial _________
I certify that I have a “net worth” of at least $1 million either individually
or through aggregating my individual holdings and those in which I have a joint,
community property or other similar shared ownership interest with my spouse.
For purposes hereof, “net worth” shall be deemed to include all of your assets,
liquid or illiquid (excluding the value of your principal residence), minus all
of your liabilities (excluding the amount of indebtedness secured by your
principal residence up to its fair market value).

 
Initial _________
I certify that I have had an annual gross income for the past two
years of at least $200,000 (or $300,000 jointly with my spouse) and
expect my income (or joint income, as appropriate) to reach the same
level in the current year.

 
For Non-Individual Investors
 
(all Non-Individual Investors must INITIAL where appropriate):
 
Initial _________
The undersigned certifies that it is a partnership, corporation, limited
liability company or business trust that is 100% owned by persons who meet
either of the criteria for Individual Investors, above.

 
Initial _________
The undersigned certifies that it is a partnership, corporation, limited
liability company or business trust that has total assets of at least $5,000,000
and was not formed for the purpose of investing in Company.

 
Initial _________
The undersigned certifies that it is an employee benefit plan whose investment
decision is made by a plan fiduciary (as defined in ERISA §3(21)) that is a
bank,
savings  and  loan  association,  insurance  company  or  registered  investment
adviser.

 
Initial _________
The undersigned certifies that it is an employee benefit plan whose total assets
exceed $5,000,000 as of the date of the Purchase Agreement.

 
Initial _________
The undersigned certifies that it is a self-directed employee benefit plan whose
investment decisions are made solely by persons who meet either of the criteria
for Individual Investors, above.



 
-15-

--------------------------------------------------------------------------------

 
 
Initial _________
The undersigned certifies that it is a U.S. bank, U.S. savings and loan
association or other similar U.S. institution acting in its individual or
fiduciary capacity.

 
Initial _________
The undersigned certifies that it is a broker-dealer registered pursuant to §15
of the Securities Exchange Act of 1934.

 
Initial _________
The undersigned certifies that it is an organization described in §501(c)(3) of
the Internal Revenue Code with total assets exceeding $5,000,000 and not formed
for the specific purpose of investing in Company.

 
Initial _________
The undersigned certifies that it is a trust with total assets of at least
$5,000,000, not formed for the specific purpose of investing in Company, and
whose purchase is directed by a person with such knowledge and experience in
financial and business matters that he is capable of evaluating the merits and
risks of the prospective investment.

 
Initial _________
The undersigned certifies that it is a plan established and maintained by a
state or its political subdivisions, or any agency or instrumentality thereof,
for the benefit of its employees, and which has total assets in excess of
$5,000,000.

 
Initial _________
The undersigned certifies that it is an insurance company as defined in
§2(a)(13) of the Securities Act of 1933, as amended, or a registered investment
company.

 
 
-16-

--------------------------------------------------------------------------------

 
 
MEDITE CANCER DIAGNOSTICS, INC.
 
Investor Profile
 
(Must be completed by Buyer)
 
Section A - Personal Investor Information
 
 
Title in Which Securities Are to be Held:
 
_____________________________________________________________________
 
Individual Executing Profile or Trustee: 
 
_____________________________________________________________________
 
Social Security Numbers / Federal I.D. Number:
 
_____________________________________________________________________
 
Date of Birth: ________________________
 
Marital Status: ________________________
 
Joint Party Date of Birth: ________________________
 
Investment Experience (Years): ________________________
 
Annual Income: ________________________
 
Liquid Net Worth: ________________________
 
Net Worth: ________________________
 
 
Investment Objectives (circle one or more):
Long Term Capital Appreciation, Short Term
Trading, Businessman’s Risk, Income, Safety of
Principal, Tax Exempt Income or other

 
Home Street Address:
 
 ______________________________________________
 
Home City, State & Zip Code: ________________________
 
Home Phone:  ________________________
 
Home Email: ________________________

 
-17-

--------------------------------------------------------------------------------

 
 
Employer:                                                                                                       
Home Fax:
 
_____________________________________________________________________
 
Employer Street Address:
 
_____________________________________________________________________
 
Employer City, State & Zip Code:
 
_____________________________________________________________________
 
Bus. Phone: ______________________________              Bus. Fax:
________________________   
 
Bus. Email: _______________________________
 
Type of Business:
 
 
 


 
-18-

--------------------------------------------------------------------------------

 
 
MEDITE CANCER DIAGNOSTICS, INC.
 
Investor Profile
 
(Must be completed by Buyer)

 
Section B –  Entity Investor Information
 
 
Title in Which Securities Are to be  Held: 
______________________                                                                                                               
 
Authorized Individual Executing Profile or Trustee: ______________________
 
Social Security Numbers / Federal I.D. Number: ______________________
 
Investment Experience (Years): ______________________
 
Annual Income: ______________________
 
Net Worth: ______________________
 
Was the Trust formed for the specific purpose of purchasing the Common Stock?
[  ] Yes  [ ] No
 
Principal Purpose
(Trust)                                                                                               
 
Type of Business:   
______________________                                                         
 
 
Investment Objectives (circle one or more):
Long Term Capital Appreciation, Short Term Trading, Businessman’s Risk, Income,
Safety of Principal, Tax Exempt Income or other

 

 
-19-

--------------------------------------------------------------------------------

 

Street Address: ______________________
 
City, State & Zip Code: ______________________
 
Phone: ______________________
 
Email: ______________________
 
Fax: ______________________
 


 
-20-

--------------------------------------------------------------------------------

 
 
Section C –  Form of Payment –  Check or Wire Transfer
 


__________  Check payable to “MEDITE CANCER DIAGNOSTICS, INC.” included with
this Buyer Signature Page.
 
 
__________  Wire funds to:
 
 
MEDITE ENTERPRISE HOLDING ACCOUNT
 
Bank: BANK OF AMERICA
 
Bank Address: 4725 S Kirkman Road, Orlando FL 32811
 
Account Number:  8980621622486
 
Routing Number: 063000047
 
 
Section D –  Securities Delivery Instructions (check one)
 
 
__________ Please deliver my securities to the address listed in the
above Investor Profile.
 
 
__________ Please deliver my securities to the below address:
 
   
                        ______________________________________
 
                        ______________________________________



 
-21-

--------------------------------------------------------------------------------

 
 
SCHEDULES TO SECURITIES PURCHASE AGREEMENT


Schedule 3 (c)
 
Please see the attached schedule detailing 21,863,151 shares fully diluted
outstanding after
conversion of preferred stock series B, C, and D and conversion of $650,000 of
short term debt into equity at $.80 per shares.  Shares resulting from cashless
warrants resulting from financing are included.  
 
Schedule 3 (h) Disclosure
All disclosures are contained in accordance with Securities Exchange Commission
(SEC) reporting regulations and USA Generally Accepted Accounting Principles for
the 3/31/16 financial statements filed with the SEC.

 
Schedule 3 (l) – No Undisclosed Liabilities
All material existing and expected liabilities are disclosed in accordance with
Securities Exchange Commission (SEC) reporting regulations and USA Generally
Accepted Accounting Principles for the 3/31/16 financial statements filed with
the SEC.  


Schedule 3 (n) – Indebtedness
All material debt of $ 9.567 million is disclosed in accordance with Securities
Exchange Commission (SEC) reporting regulations and USA Generally Accepted
Accounting Principles for the 3/31/16 financial statements, notes 5 filed with
the 3/31/16 SEC 10Q and notes 6 and 7 filed with the 12/31/15 SEC annual 10k
report.
 
Schedule (o) – Title to Assets
The various American and German corporations have title to all assets, $18.482
million which are disclosed in accordance with Securities Exchange Commission
(SEC) reporting regulations and USA Generally Accepted Accounting Principles for
the 3/31/16 financial statements, note 4 filed with the SEC.  Some of these
assets are either mortgaged or collateralized by various lenders related to the
indebtedness of the company.
 
Schedule (p) – Actions Pending
All contingencies which are disclosed in accordance with Securities Exchange
Commission
(SEC) reporting regulations and USA Generally Accepted Accounting Principles for
the 3/31/16 financial statements, note 9 filed with the SEC.
 
Compliance 3(r) - Compliance  
Medite Cancer Diagnostics, Inc.  believes it is in compliance with regulations
promulgated by the various USA and European governmental agencies applicable to
Medite’s business and operations.


Schedule 3(u) - Taxes
All tax receivables and liabilities have been disclosed in accordance with
Securities Exchange Commission (SEC) reporting regulations and USA Generally
Accepted Accounting Principles for the 3/31/16 financial statements.

 
Schedule 3 (w) Books and Records Internal Accounting Controls
In accordance with Item 9 A of the Report 10k filed with the SEC in April 2016
for fiscal 12/31/15 (the “10K”), management believes the following has not
changed through May 25, 2016.

 
Our internal control system was designed to provide reasonable assurance
regarding the reliability of financial reporting and the preparation of
financial statements for external purposes in accordance with generally accepted
accounting principles in the U.S. Our internal control over financial reporting
includes those policies and procedures that:

 
-22-

--------------------------------------------------------------------------------

 
 
(i)           pertain to the maintenance of records that, in reasonable detail,
accurately and fairly reflect the transactions and dispositions of the assets of
the Company;  
(ii)           provide reasonable assurance that transactions are recorded as
necessary to permit preparation of financial statements in accordance with
accounting principles generally accepted in the U.S., and that receipts and
expenditures of the Company are being made only in accordance with authorization
of our management and directors; and
(iii)           provide reasonable assurance regarding prevention or timely
detection of unauthorized acquisition, use or disposition of our assets that
could have a material effect on our consolidated financial statements.
 
Please note that as stated in the 10K, our  management concluded that as of
December 31, 2015, our disclosure controls and procedures were not effective to
ensure (i) that information we are required to disclose in reports that we file
or submit under the Securities Exchange Act of 1934 is recorded, processed,
summarized and reported within the time periods specified in the SEC’s rules and
forms and (ii) that such information is accumulated and communicated to
management, including our Chief Executive Officer and Chief Financial Officer,
in order to allow timely decisions regarding required disclosure.
 
Schedule (y) Transaction with Affiliates
All transactions with affiliates have been disclosed in accordance with
Securities Exchange Commission (SEC) reporting regulations and USA Generally
Accepted Accounting Principles for the 3/31/16 financial statements.
 
Schedule 3 (bb) – Employees
All paid and accrued employee wage and benefits have been disclosed in
accordance with Securities Exchange Commission (SEC) reporting regulations and
USA Generally Accepted Accounting Principles for the 3/31/16 financial
statements.
 
 


-23-

--------------------------------------------------------------------------------
